Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 28 July 2022.  Claims 1, 12, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) Claim(s) 1-9, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2).

Claim 1. Weber discloses a method comprising: 
accessing user representation data for a user of a social media platform, a group of friends has placed themselves on a map with their choice of emotional icons and the friends are socially linked to each other through a shared map (P. 0038), 
the user representation data indicating: location information indicating a geographic location of a specific client device associated with the user, when the user turns on her device, GPS is used to provide the location of a user (P. 0029) providing location information on the map for each member of the group (P. 0038); 
a user icon configured to provide a visual representation of the user, an emoticon is used to indicate the user on the map (P. 0038)
the user icon being an expressive icon comprising … associated with the user, wherein the emoticon representing the users may be an image of each user (P. 0038); and 
a status indicator configured to provide a visual indication of a current status associated with the user, a label indicating a user’s status is displayed on the map (P. 0038); 
accessing map data associated with the geographic location indicated by the location information, determining geo-coordinates of a user (P. 0055); 
in an automated operation based at least in part on the map data and performed using one or more computer processor devices configured therefor, causing generation of a map-based graphical user interface (GUI) for the social media platform, displaying the user emoticons on a map (P. 0038), 
the map-based GUI comprising an interactive map that includes the indicated geographic location, a user is able to interactively update her location by simply dragging her icon to a new location on the shared map (P. 0036); and 
causing display on the interactive map of a combined expressive icon visually representing the user at a display location based on the indicated geographic location, the combined icon comprising the expressive icon and the status indicator, emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map (P. 0038) the map icon may include at least one of an image of a user, a graphic image chosen by the user and a label representing a status of or action performed by the user (Claim 10) Figures 7A and 7B show the map icons representing users on the respective maps and Paragraph 0038 indicates that both the icons and respective labels may be displayed on the map.  That is, Paragraph 0038 does not disclose that a map icon is replaced with a label when a user represented by the icon performs an action, for example, in transit, on the freeway, off the freeway.  Furthermore, while Figures 7A and 7B do not show the status messages, Paragraph 0038 clearly discloses that, in the context of the maps in Figures 7A and 7B, the status messages associated with map icons can be displayed.  Claim 10 clearly states that a map icon may be at least one of an icon and a label, clearly indicating that a map icon may include one or both of an icon and a label.  That is, a map icon may be at a minimum one of (at least one of) an icon and a label, but may also include more than the minimum one (at least one) of an icon and a label since one of an icon and a label is the least that a map icon may consist of.

Weber does not disclose the user icon being an expressive icon comprising stylized full-body avatar…, the avatar being visually presented as performing of a particular physical action selected from a predefined set of candidate physical actions, as disclosed in the claims.  While Applicant’s written description does not disclose a “full-body avatar”, the disclosure in Applicant’s specification most analogous to the claimed “full-body avatar” is shown in Applicant’s Figures 7A and 7H-7J.  Paragraph 0089 of Applicant’s specification discloses that “different zoom or information densities in a particular display of map data can present a combined expressive icon 735 in different formats. For example, at one density level, only a face of the relevant avatar can be presented, with the full expressive icon 732 presented as the information density in the map-based GUI decreases (e.g. expressive icon 732A), and the full combined expressive icon (e.g. combined expressive icon 735) with the expressive icon and the status sticker or animation displayed when this information does not conflict with other map data information in the map-based GUI 612.”  That is, at one level of information density, an expressive icon may show only the face of a relevant avatar, and, as the level of density decreases, a full expressive icon is presented.  Weber discloses a map icon may be an image of the user or graphic chosen by the user and a label representing an action by the user (P 0030, 0038) a user may choose their emotional icon (P 0038).  Weber does not specify the size or amount of information in the image of the user, but an image of a user often includes the full image of the user.  Furthermore, the label associated with the image includes information describing an action being performed by the user, but the label is not the same of the image.  In the same field of invention, Horseman discloses an animated avatar of a first person may be presented to a second person, wherein the avatar demonstrates the emotional state or movements of the first person (C. 57, L. 28-36) an avatar may include a graphical depiction of a human body and provide an animated demonstration of a physical activity (C. 65, L. 38-47).  While the avatar demonstrating the movements of a person is not explicitly disclosed to be a depiction of a human body, it would have been obvious to use an avatar representing a depiction of a human body to demonstrate the movements of a user.  Weber allows a user to choose the specific graphic or emotional icon representing the user, therefore, the combination of Horseman with Weber would allow a user to select an avatar depicting a human body to represent an action being carried out by a user.  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the user icon being an expressive icon comprising stylized full-body avatar…, the avatar being visually presented as performing of a particular physical action selected from a predefined set of candidate physical actions with the teachings of Weber.  One would have been motivated to combine the user icon being an expressive icon comprising stylized full-body avatar…, the avatar being visually presented as performing of a particular physical action selected from a predefined set of candidate physical actions with the teachings of Weber in order to provide a user with a wider range of choices of avatar representations to help the user more accurately depict the user’s emotional state, actions, or movements.

Claim 2. Weber and Horseman disclose the method of claim 1, and Weber further discloses the avatar of the expressive icon further visually represents a distinct facial expression, emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map (P. 0038).

Claim 3. Weber and Horseman disclose the method of claim 2, and Weber further discloses the prior operations of: causing presentation of an icon selection interface that displays a plurality of different expressive icons for the avatar associated with the user, the plurality of expressive icons differing in at least one of: a respective facial expression, and a respective physical action; and receiving user input selecting a particular one of the plurality of expressive icons, the selected expressive icon thereafter being indicated by the user representation data, the user chooses a specific emotional icon (P. 0038).

Claim 4. Weber and Horseman disclose the method of claim 3, and Weber further discloses comprising the operations of: causing presentation of a status selection interface that displays a plurality of different status indicators, each status indicator being associated with a different respective current status for the user; and receiving user input selecting a particular one of the plurality of status indicators, the selected status indicator after being indicated by the user representation data, a user may update his or her status (P. 0028) a map icon may also include an image of the user, a graphic image chosen by the user, a phrase chosen by the user, a label representing the emotional state of the user, a label representing the status of the user, or a label representing an action performed by the user (P. 0030) different types of icons may be used in place of the emoticons, such as an image of the user, a graphic image chosen by the user, or a phrase chosen by the user (P. 0038) It is clear that the emoticon and the additional information are chosen or determined separately, therefore, one must be chosen or determined first and the following information must be chosen or determined afterwards.

Claim 5. Weber and Horseman disclose the method of claim 4, and Weber further discloses providing an automated combined icon selection flow in which the icon selection interface and the status selection interface are automatically selected one after another, facilitating user-selection of the expressive icon and the status indicator in combination, a map icon may also include an image of the user, a graphic image chosen by the user, a phrase chosen by the user, a label representing the emotional state of the user, a label representing the status of the user, or a label representing an action performed by the user (P. 0030) different types of icons may be used in place of the emoticons, such as an image of the user, a graphic image chosen by the user, or a phrase chosen by the user (P. 0038) It is clear that the emoticon and the additional information are chosen or determined separately, therefore, one must be chosen or determined first and the following information must be chosen or determined afterwards.

Claim 6. Weber and Horseman disclose the method of claim 2, and Weber further discloses the status indicator comprises a text-based indication of the current status of the user, emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map (P. 0038).

Claim 7. Weber and Horseman disclose the method of claim 2, and Weber further discloses the map-based GUI is displayed on the specific client device associated with the user, the method further comprising causing display at different respective display locations in the interactive map one or more combined friend icons associated with respective friends of the user on the social media platform, each combined friend icon comprising both a respective expressive icon and a respective status indicator, a group of friends has placed themselves on a map with their choice of emotional icons and the friends are socially linked to each other through a shared map (P. 0038).

Claim 8. Weber and Horseman disclose the method of claim 7, but Weber does not disclose receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, causing presentation in the map-based GUI context information for a user associated with the selected combined friend icon, as disclosed in the claims.  However, Horseman further discloses when a user’s avatar is selected, status (interactive health status toolbar) for the selected user is displayed (Claim 1).  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, causing presentation in the map-based GUI context information for a user associated with the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, causing presentation in the map-based GUI context information for a user associated with the selected combined friend icon with the teachings of Weber and Horseman in order to allow a user to view more information about a friend on the map to determine a more detailed status so as to conserve screen space by only showing the information when desired.
	
Claim 9. Weber and Horseman disclose the method of claim 7, but Weber does not disclose receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the status indicator of the selected combined friend icon, as disclosed in the claims.  However, Horseman further discloses when a user’s avatar is selected, status (interactive health status dashboard) for the selected user is displayed to initiated a (health) test  (Claim 1).  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the status indicator of the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the status indicator of the selected combined friend icon with the teachings of Weber and Horseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired.

Claim(s) 12-16 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more computer processor devices, configure the system to perform operations) claim(s) similar method claim(s) of Claim(s) 1-4, 7 and is/are rejected with the same rationale.

Claim(s) 17-18 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more computer processor devices, configure the system to perform operations) claim(s) similar method claim(s) of Claim(s) 8-9 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to non-transitory computer-readable storage medium (the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations) claim(s) similar method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2) and further in view of Alon (US 2017/0098342 A1).

Claim 10. Weber and Horseman discloses the method of claim 9, but Weber does not disclose wherein the action triggerable by selection of the selected combined friend icon comprises launching a chat interface in the map- based GUI, as disclosed in the claims.  However, in the same field of invention, Alon discloses presenting a list of icons of friends to a user and providing an option near the friend’s icon for the user to select to start a chat session (P. 0094).  Therefore, considering the teachings of Weber, Horseman and Alon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the action triggerable by selection of the selected combined friend icon comprises launching a chat interface in the map- based GUI with the teachings of Weber and Horseman.  One would have been motivated to combine wherein the action triggerable by selection of the selected combined friend icon comprises launching a chat interface in the map- based GUI with the teachings of Weber and Horseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired.

Claim(s) 19 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more computer processor devices, configure the system to perform operations) claim(s) similar method claim(s) of Claim(s) 10 and is/are rejected with the same rationale.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2) and further in view of Matas et al. (US 2014/0095073 A1).

Claim 11. Weber and Horseman disclose the method of claim 9, but do not disclose wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon, as disclosed in the claims.  However, in the same field of invention, Matas discloses displaying an icon of a contact on a map and in response to detecting a selection of the icon displaying an interface (P. 0173) to enter directions to the contact’s location (P. 0180).  Therefore, considering the teachings of Weber, Horseman and Matas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon with the teachings of Weber and Hoseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired when the user  desires to find or travel to the selected user.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
The applicant argues:
[R]epresentative amended independent claim 1 includes the limitations
of:
a user icon configured to provide a visual representation of the user, the user icon being an expressive icon comprising stylized full-body avatar associated with the user, the avatar being visually presented as performing a particular physical action selected from a predefined set of candidate physical actions.

It is respectfully submitted that an avatar 173 of Horseman configured and sized to provide instructions, suggestions, and demonstrations to a user based on biometric sensors, being a realistic representation of the viewing user themselves is not analogous to and incompatible to a user icon represented in a map user interface of a social media platform such as in Weber. Moreover, such a combination would be nonobvious, as populating a map user interface with avatar is of such as those of Horseman would occupy so much screen space as to render the UI of Weber unsuitable for its stated purpose.

In any event, the disclosure of Horseman does not teach or suggest a full-body avatar that is presented as performing a particular physical action selected from a predefined set of candidate physical actions. This shortcoming is not cured by the disclosure of Weber, and it is therefore submitted that the amended independent claims include at least some limitations that are not taught or suggested by any of the applied references individually or corporately.

The examiner respectfully disagrees.  While Applicant’s written description does not disclose a “full-body avatar”, the disclosure in Applicant’s specification most analogous to the claimed “full-body avatar” is shown in Applicant’s Figures 7A and 7H-7J.  Paragraph 0089 of Applicant’s specification discloses that “different zoom or information densities in a particular display of map data can present a combined expressive icon 735 in different formats. For example, at one density level, only a face of the relevant avatar can be presented, with the full expressive icon 732 presented as the information density in the map-based GUI decreases (e.g. expressive icon 732A), and the full combined expressive icon (e.g. combined expressive icon 735) with the expressive icon and the status sticker or animation displayed when this information does not conflict with other map data information in the map-based GUI 612.”  That is, at one level of information density, an expressive icon may show only the face of a relevant avatar, and, as the level of density decreases, a full expressive icon is presented.  Weber discloses a map icon may be an image of the user or graphic chosen by the user and a label representing an action by the user.  A user may choose their emotional icon.  Weber does not specify the size or amount of information in the image of the user, but an image of a user often includes the full image of the user.  Furthermore, the label associated with the image includes information describing an action being performed by the user, but the label is not the same of the image.  Horseman discloses an animated avatar of a first person may be presented to a second person, wherein the avatar demonstrates the emotional state or movements of the first person.  An avatar may include a graphical depiction of a human body and provide an animated demonstration of a physical activity.  While the avatar demonstrating the movements of a person is not explicitly disclosed to be a depiction of a human body, it would have been obvious to use an avatar representing a depiction of a human body to demonstrate the movements of a user.  Weber allows a user to choose the specific graphic or emotional icon representing the user, therefore, the combination of Horseman with Weber would allow a user to select an avatar depicting a human body to represent an action being carried out by a user.  

The applicant argues:
Further, Applicant respectfully notes disagreement with the Examiner’s arguments in response and maintains that Weber fails to disclose a combined user icon comprising a user icon and a status indicator, consistent with claim 1.

Weber does not disclose the provision of a combined icon that provides for display of both a user icon and a status indicator. The Examiner interprets emoticons (as exemplified in FIG. 7A) as user icons, and interprets a label indicating a user status as being a status indicator consistent with claim 1. Contrary to the Examiner's interpretation, however, Applicant maintains that Weber does not disclose or suggest the display of the emoticons and labels together, in combination.

In arguments presented against Applicant’s earlier-presented disagreement, the Examiner states that “in Figure 7A of Weber, at least one of the user’s map emoticons is displayed as being ‘on the freeway.’” Applicant respectfully disagrees as a matter of factual interpretation, noting that there is no label or any other status indicator that is combined with an emoticon in FIG. 7A of Weber displaying text to the effect that the corresponding user is “on the freeway.” The Examiner’s rationale is accordingly flawed, at least for the reason of being based on an incorrect factual interpretation of the Weber’s disclosure.

In fact, there is no explicit example to be found in Weber where any label other than a user name (which is quite incontrovertibly not a status indiccator) is displayed in combination with a map emoticon. Note in this regard to that those types of labels identified in Weber as possibly being displayed, in other embodiments, instead of map emoticons includes status (such as on the freeway, of the freeway, etc.), and actions (such as parking, just arrived, etc.)* but clearly does not include user identifiers, whose display with emoticons the Examiner incorrectly and without basis extrapolates as indicating display of these status/action label in combination with the emoticons. For this reason, Applicant fails to identify any instance in Weber in which a label is displayed in combination with the map emoticon, as alleged by the Examiner.

Applicant fails to identify disclosure of these limitations by the applied reference in individually or collectively. No combination of references can thus provide the combination of claim features of representative claim 1. For these reasons, at least, it is submitted that representative claim 1, as amended, is non-obvious over the applied references. These considerations apply mutatis mutandis to independent claims 12 and 20, and by extension to the respective dependent claims.

The examiner respectfully disagrees.  Weber discloses emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map.  The map icon may include at least one of an image of a user, a graphic image chosen by the user and a label representing a status of or action performed by the user.  Figures 7A and 7B show the map icons representing users on the respective maps and Paragraph 0038 indicates that both the icons and respective labels may be displayed on the map.  That is, Paragraph 0038 does not disclose that a map icon is replaced with a label when a user represented by the icon performs an action, for example, in transit, on the freeway, off the freeway.  Furthermore, while Figures 7A and 7B do not show the status messages, Paragraph 0038 clearly discloses that, in the context of the maps in Figures 7A and 7B, the status messages associated with map icons can be displayed.  Claim 10 clearly states that a map icon may be at least one of an icon and a label, clearly indicating that a map icon may include one or both of an icon and a label.  That is, a map icon may be at a minimum one of (at least one of) an icon and a label, but may also include more than the minimum one (at least one) of an icon and a label since one of an icon and a label is the least that a map icon may consist of.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        10/11/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177